Citation Nr: 9905758	
Decision Date: 03/01/99    Archive Date: 03/11/99

DOCKET NO.  97-18 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for 
chondromalacia with bone spur, right knee, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	To be clarified


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1976 to 
January 1979, and unverified service from January 1979 to 
September 1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, in pertinent part, denied a 
compensable disability rating for the veteran's right knee 
condition.  A March 1998 supplemental statement of the case 
thereafter awarded a 10 percent disability rating for this 
condition.

In July 1997, the veteran filed a claim for an increased 
rating for callouses on his left foot.  This claim has not 
been adjudicated by the RO, and is not inextricably 
intertwined with the issue before the Board.  See Parker v. 
Brown, 7 Vet. App. 116 (1994) (a claim is intertwined only if 
the RO would have to reexamine the merits of any denied claim 
which is pending on appeal before the Board under the 
pertinent law and regulations specifically applicable 
thereto).  Therefore, this issue is referred to the RO for 
appropriate action. 

In addition, the veteran, in July 1996, filed a claim for 
nonservice-connected pension benefits.  The RO noted that he 
lacked qualifying service for the award of such benefits, and 
instead adjudicated the question of entitlement to a total 
disability rating due to service-connected disabilities, 
which it denied.  The veteran was notified of this decision 
in December 1996.  In February 1997, the RO received a letter 
from a Congressman, which included a letter from the veteran 
to that Congressman indicating disagreement, in part, to the 
RO's denial of a total disability rating based on service-
connected disabilities.  The Board finds that the RO's timely 
receipt of the veteran's letter constitutes satisfaction of 
the requirements for submission of a notice of disagreement; 
see 38 C.F.R. §§ 20.200, 20.201 (1998).  This matter is 
accordingly referred to the RO for issuance of a statement of 
the case, and all additional action pertinent thereto.



REMAND

Further evidentiary and due process development, as indicated 
below, is necessary prior to appellate review of this claim.

Due process

The veteran submitted a VA Form 21-22 (Appointment of 
Veterans Service Organization as Claimant's Representative) 
in March 1996 in favor of The American Legion.  In June 1997, 
he completed a VA Form 22a (Appointment of Attorney or Agent 
as Claimant's Representative) in favor of R. Edward Bates, 
Esq.  However, the veteran thereafter allowed The American 
Legion to represent him at a hearing in July 1997.  A VA Form 
646 (Statement of Accredited Representation in Appealed Case) 
was submitted on the veteran's behalf by The American Legion 
in December 1998, but The American Legion declined to submit 
an Informal Hearing Presentation to the Board in light of the 
evidence of record indicating that the veteran had appointed 
Attorney Bates as his representative.  The veteran may only 
have one recognized representative in the prosecution of his 
claim.  38 C.F.R. § 20.601 (1998).  The veteran should 
clarify whether he desires The American Legion, Attorney 
Bates, or another organization or attorney, if any, to act as 
his representative and that he complete the proper form(s).  
See 38 C.F.R. §§ 20.602 and 20.603 (1998). 

Evidentiary development

First, it is necessary to provide the veteran an additional 
VA examination.  The exact nature of his service-connected 
right knee disability is not clear from the medical evidence 
of record.  His service-connected disorder since 1986 has 
been that of chondromalacia.  VA outpatient records dated in 
June 1996 indicated that x-rays showed a large bone spur at 
the margin of the tibial tubercle.  However, x-rays of the 
right knee conducted during examinations in November 1996 and 
October 

1997 showed no bone or joint abnormalities.  Magnetic 
resonance imaging (MRI) in January 1998 showed a medial 
meniscal cyst and irregularity at the attachment of the 
patella tendon to the tibial tubercle suggesting that the 
veteran had Osgood-Schlatter's disease as a child.

The RO initially denied an increased rating indicating that 
the veteran's service-connected disorder of chondromalacia is 
softening of the cartilage, and the current bone spur was a 
manifestation of osteoarthritis and unrelated to 
chondromalacia.  A 10 percent disability rating was 
subsequently granted under Diagnostic Code 5010, for 
traumatic arthritis, by finding that the bone spur is part of 
the veteran's service-connected disorder.  However, a 
diagnosis of traumatic arthritis is not of record.

An additional examination is needed for the following 
reasons.  First, the medical evidence is contradictory as to 
whether the veteran has a bone spur on the right knee.  
Although indicated in 1996 that a bone spur was present, 
subsequent x-ray examinations have shown no bony or joint 
abnormalities.  Second, no medical professional has reviewed 
the evidence of record and rendered an opinion as to whether 
the veteran's current bone spur is properly part of his 
service-connected disorder.  As the RO correctly noted, the 
veteran's service-connected condition was a cartilage 
disorder, and his current diagnoses are bone/joint related.  
Third, if it is determined that the veteran has a bone spur, 
it is necessary that a medical professional indicate whether 
this is a manifestation of traumatic arthritis.  The Board 
does not have sufficient medical evidence upon which to rate 
the veteran's right knee disorder.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991); Santiago v. Brown, 5 Vet. App. 
288, 292 (1993).

Moreover, the veteran submitted a statement from Cliff 
Robinson, M.D.  The RO has not requested the veteran's 
treatment records from Dr. Robinson.  These treatment records 
may be relevant to his claim, and an effort to obtain them is 
therefore warranted.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).



Accordingly, this case is REMANDED for the following:

1.  Inform the veteran that there is of 
record an executed Form 22a identifying 
Attorney R. Edward Bates as his appointed 
representative, but arguments were 
presented on his behalf by The American 
Legion at his personal hearing.  
Therefore, it is necessary for him to 
clarify his representation.  If he wishes 
representation by The American Legion, 
Attorney Bates, or any other organization 
or party, if any, he must submit the 
appropriate power of attorney form for 
that organization or party, or otherwise 
indicate that he desires no 
representation.  Provide the veteran with 
the appropriate form(s) and instructions 
necessary to designate a power of 
attorney in compliance with 38 C.F.R. 
§ 14.631 (1998).  Thereafter, the claims 
folder should be referred to the 
designated representative, if any, for 
review and submission of additional 
arguments on the appealed issue.

2.  Request that the veteran provide a 
list of the names and addresses of any 
medical providers that have treated him 
for his right knee condition since 1997.  
After securing the necessary releases, 
including one for Dr. Robinson, request 
from the sources listed by the veteran 
all records of any treatment, which are 
not already on file, and associate all 
records obtained with the claims file.  
If any private treatment records are not 
obtained, tell the veteran and his 
representative, so that he will have an 
opportunity to obtain and submit the 
records 

himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. 
§ 3.159(c) (1998).

3.  Upon completion of the above, 
schedule the veteran for a VA examination 
to evaluate his right knee disability.  
The claims folder and a copy of this 
remand must be made available to and be 
thoroughly reviewed by the examiner in 
connection with the examination.  The 
examination report must include the 
medical rationale for all opinions 
expressed.

All necessary tests and studies should be 
conducted in order to ascertain the 
severity of the veteran's service-
connected right knee condition.  The 
examination should include range of 
motion testing, and all ranges of motion 
should be reported in degrees.  The 
examiner should indicate whether there is 
any instability or subluxation of the 
right knee.  Any limitation of motion or 
functional limitation of the right knee 
that is attributable to the service-
connected condition of chondromalacia 
should be identified.  All functional 
limitations are to be identified, 
including whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement of the right 
knee.  The examiner should discuss 
whether there is likely to be additional 
range of motion loss due to any of the 
following: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the right knee is used 
repeatedly.  



If there is no limitation of motion or 
function, or no objective indications of 
pain, such facts must be noted in the 
report.  The examiner should elicit 
information as to precipitating and 
aggravating factors (i.e., movement or 
activity), and the effectiveness of any 
pain medication or other treatment for 
relief of pain.  The examiner should 
discuss the effect the veteran's service-
connected right knee disability has upon 
his daily activities.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Prior to rendering the following 
opinions, the examiner should review the 
veteran's service medical records 
regarding his right knee complaints and 
inservice treatment, as well as his post-
service treatment records, with 
particular attention to current medical 
evidence regarding a bone spur, meniscal 
cyst, and residuals of Osgood-Schlatter's 
disease.  The examiner is asked to render 
the following medical opinions:  (1) does 
the veteran have a bone spur or any other 
bone/joint abnormalities, including 
traumatic arthritis, of the right knee; 
(2) is any current bone/joint 
abnormality, including a bone spur, part 
of the veteran's service-connected 
disorder of chondromalacia; (3) which of 
the veteran's symptomatology and/or 
functional impairment is attributable to 
the service-connected chondromalacia as 
opposed to any nonservice-connected 
conditions.  If it is impossible to 
distinguish the symptomatology and/or 
impairment due to the nonservice-
connected condition(s), the examiner 
should so indicate.



4.  Following completion of the above, 
review the claims folder and ensure that 
the examination report includes fully 
detailed descriptions of all opinions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1998).

5.  Thereafter, readjudicate the 
veteran's claim, with consideration of 
the additional evidence developed upon 
remand.  If the benefit sought on appeal 
remains denied, provide the veteran and 
his representative, if any, a 
supplemental statement of the case, and 
allow an appropriate period of time for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed; however, he is free to 
furnish additional evidence and argument to the RO while the 
case is in remand status.  Booth v. Brown, 8 Vet. App. 109, 
112 (1995).

The purpose of this REMAND is to ensure that due process 
considerations have been fulfilled and to obtain additional 
medical evidence.  No inference should be drawn regarding the 
final disposition of this claim as a result of this 
action.This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MICHAEL S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 9 -


